File No. 811- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: ALAIA Market Linked Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 10 Corbin Drive, Darien, Connecticut 06820 Telephone Number (including area code): 203-608-4578 Name and address of agent for service of process: With a copy to: Oscar Loynaz Paul Koo Anna T. Pinedo Bradley Berman Alaia Capital, LLC 10 Corbin Drive Darien, Connecticut06820 Morrison & Foerster LLP 250 West 55th Street New York, New York 10019 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES xNO o Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York, and State of New York on the 3rd day of September, 2015. ALAIA MARKET LINKED TRUST By: BEECH HILL SECURITIES, INC., as Depositor By: /s/ Vincent Iannuzzi Name: Vincent Iannuzzi Title: Chief Financial Officer and Chief Operating Officer Attest: /s/ Donna Fiorini Name: Donna Fiorini Title: Chief Compliance Officer
